DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to the communication filed 2-11-21.
	Claims 1-15, 17-19, and 22 are pending in the instant application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2-11-21 has been entered.

Response to Arguments and Amendments
Withdrawn Objections and Rejections
	Any objections or rejections not repeated in this Office action are hereby withdrawn.
New Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15, 17-19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo, P., (Nature Nanotechnology, Vol. 5, pages 833-842 (2010)), Severcan et al (Nano. Lett., Vol. 9, No. 3, pages 1270-1277 (2009)), and Li et al (Nano Today, Vol. 10, No. 5, pages 631-655 (2015)), the combination in view of Lee et al (Nat. Nanotechnol., Vol. 7, No. 6, pages 389-393 (2012)) and Sadowski et al (ACS Nano., Vol. 8, No. 4, pages 3251-3259 (2014)), the combination further in view of Liang, Fu-Sen (US 2016/0237439).
The claims are drawn methods of altering the expression of a target gene in a cell and treating a disease in a subject comprising administering to the subject a pharmaceutical composition comprising a therapeutically effective amount of at least one three-dimensional cage molecule comprising one or more RNA strands and at least one or optionally three pRNA three-way junctions (pRNA-3WJ’s) configured to self- three-dimensional cage molecule is 2’F modified.
Guo, P. (Nature Nanotechnology, Vol. 5, pages 833-842 (2010)) (See IDS filed 2-11-21) teaches RNA nanoparticles comprising complicated structures of defined stoichiometry for therapeutic applications.  Guo teaches self-assembled DNA and RNA tectosquares, 3D DNA polygons, RNA cubic scaffolds, RNA bundles, pRNA arrays, and 3D model of H-shaped tectoRNA.    Guo also teaches RNA-structural motifs to guide RNA tetramer assembly, which motifs comprise 3- and 4WJs (see esp. the abstract on page 833, Figure 2 on page 836, text on page 837, Figure 4 on page 838).
Severcan et al (Nano. Lett., Vol. 9, No. 3, pages 1270-1277 (2009)) (See IDS filed 2-11-21) teach the design and optimization of artificial RNA sequences in forming and self-assembling RNA motifs comprising 3WJs.  Severcan teach the implementation of higher order molecular assembly of RNA nanoparticles for therapeutic application (see esp. pages 1270-1272, and Discussion, pages 1275-1276).
Li et al (Nano Today, Vol. 10, No. 5, pages 631-655 (2015)) (See IDS filed 2-11-21) teach the use of RNA as stable polymers for building controllable and defined 
Lee et al (Nat. Nanotechnol., Vol. 7, No. 6, pages 389-393 (2012)) (See IDS filed 2-11-21) teach self-assembled nucleic acid nanoparticles, including tetrahedron formation, for in vivo siRNA delivery (see esp. the Abstract, Introduction and Figure 1, pages 389-391).
Sadowski et al (ACS Nano., Vol. 8, No. 4, pages 3251-3259 (2014)) (See IDS filed 2-11-21) teach the design and systematic characterization of intermediate states of the kinetic pathways involved in isothermally self-assembled nanoparticles comprising tetrahedrons.  Sadowski teaches the motivation and method to kinetically control isothermal growth of complex 3D structures.  Sadowski teaches molecular-scale control over the assembly pathway, and not being limited to a final structure in the pathway (see esp. the Abstract and Introduction, pages 3251-3252, Figure 1 on page 3253, Figure 2 on page 3255).
Liang, Fu-Sen (US 2016/0237439) teaches photocleavable linkers for tethering cargo molecules to RNA (see esp. 0084-0085, claims 1-13).
It would have been obvious to design, optimize and utilize the instantly claimed 3D cage molecules for delivering therapeutic molecules to a target cell because these 
For these reasons, the instant invention would have been obvious to one of ordinary skill in the art at the time of filing.

Conclusion
Certain papers related to this application may be submitted to Art Unit 1635 by facsimile transmission.  The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 C.F.R. ' 1.6(d)).  The official fax telephone number for the Group is 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (703) 308-0196.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Jane Zara
4-2-21

/JANE J ZARA/Primary Examiner, Art Unit 1635